 Case 2:21-cv-10146-BAF-DRG ECF No. 9, PageID.92 Filed 02/09/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF MICHIGAN

 GEOFFREY LEONARD, LAURA
 MISUMI, and SARAH MESSER,
                                              Case No. 2:21-cv-10146-BAF-DRG
         Plaintiffs,
                                              Hon. Bernard A. Friedman
 v.                                           Magistrate Judge David R. Grand

 NOKEL LLC, DVI 2 LLC, VILLAGES
 PROPERTY MANAGEMENT LLC,
 ALEX DECAMP, and REIMER
 PRIESTER,

         Defendants.


           STIPULATION REGARDING EXTENSION OF TIME TO
                    RESPOND TO THE COMPLAINT

         The parties hereby agree to extend the date by which Defendants have to

respond to Plaintiff’s complaint to February 26, 2021. A proposed order to that

effect has been submitted through the Utilities section of CM/ECF.


 By: /s/Geoffrey Leonard (w/permission)       By: /s/John T. Sheets
       Geoffrey Leonard                            John T. Sheets (P77706)
 Plaintiff Pro Se                             BARRIS, SOTT, DENN & DRIKER,
 geoffreylnrd@gmail.com                       PLLC
                                              Attorneys for Defendants
 By: /s/Sean Riddell (w/permission)           jsheets@bsdd.com
      Sean Riddell (P81302)
 THE RIDDELL LAW FIRM PLLC
 Attorney for Plaintiffs Misumi and Messer
 sriddell@riddelllawfirm.com

Dated: February 9, 2021
620684
